FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           May 24, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 18-3061
                                                 (D.C. No. 5:16-CR-40097-DDC-1)
KWMANE DEON MAYS,                                            (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BACHARACH, and McHUGH, Circuit Judges.
                  _________________________________

      Kwmane Deon Mays accepted a Fed. R. Crim. P. 11(c)(1)(C) plea agreement

and pleaded guilty to one count of possession of a firearm by a prohibited person, in

violation of 18 U.S.C. § 922(g). He was sentenced to time served and three years of

supervised release. But he violated the terms of his supervised release, and the

district court revoked his supervised release and sentenced him to twelve months and

one day of imprisonment and another eighteen months of supervised release.

Although his plea agreement contained an appeal waiver, Mr. Mays appealed from

the sentence imposed upon revocation of supervised release. The government moves



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
to enforce the appeal waiver under United States v. Hahn, 359 F.3d 1315, 1328

(10th Cir. 2004) (en banc) (per curiam).

      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. We need not address a Hahn factor

that the appellant does not contest. See United States v. Porter, 405 F.3d 1136, 1143

(10th Cir. 2005).

      In his response to the government’s motion, Mr. Mays, through counsel, states

that he does not object to the enforcement of the appeal waiver as to this direct

appeal. He does not contest any of the Hahn factors. Accordingly, the motion to

enforce is granted, and this matter is terminated.


                                            Entered for the Court
                                            Per Curiam




                                           2